Citation Nr: 0806157	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  95-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1959 to 
July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO, in pertinent 
part, denied the issues on appeal.  The veteran's claims 
folder was subsequently transferred to the RO in 
Philadelphia, Pennsylvania due to a change in his address.  

The veteran's low back claim will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not exhibit hypertension in service or 
within one year of separation from service, and such a 
disorder is not otherwise associated with his active duty.  

2.  It is not shown that the veteran experienced any disease 
or injury to his eyes during service or that any chronic, 
acquired pathology of the eyes is otherwise related to active 
service.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  An acquired eye disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, November 2001 and September 2003 letters 
provided the veteran with the criteria for his claims for 
service connection for hypertension and an eye disorder.  
These documents also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "any additional information or 
evidence that . . . [he] want[s] . . . [the agency] to try to 
get for . . . [him]" as well as "additional information and 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service 
connection for either hypertension or an eye disorder.  In 
light of these denials, no ratings or effective dates will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claims adjudicated in this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in November 2001 and September 2003.  
Clearly, these letters were not issued to the veteran prior 
to the initial denial of his service connection claims in 
December 1994.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in September 
2004, September 2006, December 2006, and March 2007, the 
service connection claims were readjudicated, and 
supplemental statements of the case (SSOCs) were issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issues adjudicated in this decision must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  All 
available service medical records, as well as all relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  

In addition, the veteran has been accorded pertinent VA 
examinations.  In this regard, the Board notes that the VA 
physician who discussed the veteran's hypertension in May 
2003 had simply reviewed the claims folder without actually 
examining the veteran.  As the Board will discuss in the 
following decision, however, the record is replete with 
competent evidence of a diagnosis of hypertension.  The only 
matter concerning the veteran's hypertension that is 
currently in dispute is the etiology of the disorder.  
Because the May 2003 VA doctor reviewed the veteran's 
multiple claims file, the Board concludes that the opinion 
that the physician rendered is competent and that another 
remand to accord the veteran an opportunity to undergo a 
pertinent VA examination by a physician who examines him, 
reviews the claims folder, and then renders an opinion 
concerning the etiology of the diagnosed hypertension is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following service 
connection issues on appeal, based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Additionally, service connection for certain diseases, such 
as hypertension, may be established on a presumptive basis by 
showing that they manifested themselves to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  



A.  Hypertension

Throughout the current appeal, the veteran has maintained 
that he began taking medication for hypertension prior to his 
active military duty and that this disorder, which 
pre-existed his service, was aggravated therein.  See, e.g., 
October 1999 hearing transcript (1999 T.) at 17-19, 23 & July 
2006 hearing transcript (2006 T.) at 1-3.  

According to the service medical records, however, the 
veteran was found to have a blood pressure reading of 130/80 
at the June 1959 enlistment examination.  At that time, he 
specifically denied having, or ever having had, high or low 
blood pressure.  In addition, in May 2003, a VA physician who 
reviewed the claims folder concluded that "[t]here was no 
evidence whatsoever that the veteran had hypertension prior 
to his entry into the military."  Other than the veteran's 
statements, there is no evidence that hypertension pre-
existed service and it is presumed not to have been present 
on service entry.  

Additionally, the remainder of the service medical records is 
negative for complaints of, treatment for, or findings of 
hypertension.  In fact, at the May 1961 discharge 
examination, the veteran had a blood pressure reading of 
126/72.  He reiterated that he did not have high or low blood 
pressure at that time or previously.  

The earliest post-service medical record that provides a 
diagnosis of hypertension is dated in August 1979.  In this 
regard, the Board notes that in June 1985 the veteran 
reported having a history of hypertension for 12 years, in 
September 1993 he noted that he had a history of hypertension 
for 15 years, and in December 1993 he stated that he had been 
diagnosed with hypertension for 20-25 years.  

The veteran did not exhibit hypertension in service or within 
one year after his discharge from active military duty.  
Significantly, the claims folder contains no competent 
medical evidence associating the veteran's currently 
diagnosed hypertension with his active service.  In fact, in 
May 2003, the VA doctor who reviewed the veteran's claims 
folder explained that hypertension is "idiopathic in nature 
or has certain specific disease entities that would cause its 
onset (such as renal disease and various endocrine diseases).  
The physician specifically concluded that, in the present 
case, a "relationship between [the veteran's] hypertension 
and [his] service has no medical foundation and that his 
service-connected disabilities "have absolutely no 
relationship to [the] onset of [his] hypertension."  Based 
on such evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for hypertension.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

B.  An Eye Disorder

Throughout the current appeal, the veteran has asserted that 
powder residue from artillery that he fired (without eye 
protection) during service irritated his eyes and caused him 
to develop a chronic eye disability.  He describes continued 
eye problems (including dry eyes and blurred vision) since 
service.  See, e.g., April 1995 hearing transcript (1995 T.) 
at 19-21; 1999 T. at 15-16, 22-23; & 2006 T. at 3.  

According to the service medical records, at the June 1959 
enlistment examination, the veteran noted that he wore 
glasses for reading purposes.  In December 1959, he was given 
an E-2 profile for defective vision.  The examining medical 
professional concluded that the veteran should not be given 
duties that required normal vision without glasses.  The May 
1961 discharge examination demonstrated that the veteran had 
distant vision of 20/25 bilaterally which was corrected to 
20/20 bilaterally.  

Pertinent post-service medical records reflect VA and private 
treatment for complaints of blurred vision since September 
1993.  Diagnoses include thyroid eye disease, lagophthalmus, 
a generalized non-specific field constriction with a possible 
functional deficit but with no evidence of optic neuropathy 
or organic etiology, refractive error characterized as 
presbyopia and hyperopia, cataracts, ocular hypertension, and 
chronic open angle glaucoma.  

The Board has thoroughly considered the veteran's 
contentions.  Importantly, however, to the extent that the 
veteran has been diagnosed with refractive error, the Board 
notes that such a condition is not a disease or injury for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2007).  Further, the claims folder contains no 
competent evidence to suggest that, during the veteran's 
military service, additional disease or injury was 
superimposed on his refractive error.  See VAOPGCPREC 82-1990 
(July 18, 1990) (which states that, if, during an 
individual's military service, additional disease or injury 
is superimposed upon a congenital, developmental, or familial 
disease, service connection may indeed be warranted for the 
resultant disability).  

Moreover, the claims folder contains no competent evidence 
linking the diagnosed eye disorders (including thyroid eye 
disease, lagophthalmus, a generalized non-specific field 
constriction with a possible functional deficit but with no 
evidence of optic neuropathy or organic etiology, cataracts, 
ocular hypertension, and chronic open angle glaucoma) to his 
active military duty.  In fact, in May 2003, a VA Doctor of 
Optometry reviewed the veteran's claims folder and concluded 
that the veteran has "no eye condition that could be the 
result of any injury or disease experienced during his active 
military service."  Based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an eye 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for hypertension is denied.  

Service connection for an eye disorder is denied.  




REMAND

In August 2001, the Board remanded the veteran's low back 
claim to the RO for further evidentiary development, to 
include a current VA examination.  In pertinent part, the 
examiner was asked to respond to several specific questions 
concerning the etiology of any diagnosed back disability.  

In February 2003, the veteran was accorded a VA examination 
of his spine.  According to the report of the examination, 
the examiner reviewed the claims files and examined the 
veteran's spine.  Thereafter, the examiner concluded that 
"[i]t is more likely than not the lumbar stenosis is the 
symptom that . . . [the veteran] was suffering from while in 
the service."  The examiner expressed his opinion that the 
veteran's preservice burn to his low back area "had very 
minimal residual symptoms . . . [and that the preservice 
burns were] not causative for his major symptomatology in 
regards to the lower back."  

Significantly, however, the examiner did not discuss whether 
the veteran's lumbar stenosis originated in service or was 
the result of a service-connected disability.  In addition, 
the examiner did not address the significance, if any, of the 
post-service motor vehicle accidents in which the veteran was 
involved.  The August 2001 Board remand specifically asked 
the examiner to address these matters.  

Clarification of this medical opinion is necessary due to the 
evidentiary posture of the present case.  Specifically, the 
earliest competent evidence of a diagnosed low back 
disability is dated in May 1989.  Post-service magnetic 
resonance imaging (MRI) completed on the veteran's lumbar 
spine at that time showed slightly degenerated bulging, 
probably herniated L4-L5 disc centrally and towards the 
right, and diffuse facet joint disease.  See yellow 
"post-it" in Volume 1.  Subsequent medical reports reflect 
the presence of lumbar spine stenosis.  See yellow 
"post-it" in Volume 3.  The etiology of these disabilities 
remains uncertain for several reasons.  

First, the claims folder contains multiple medical opinions 
describing the veteran's lumbar stenosis as congenital in 
nature.  See February 1997 VA and private treating 
physicians' statement (at yellow "post-its" in Volume 5), 
February 2002 private MRI report (at yellow "post-it" in 
Volume 6), and March 1999 private medical statement (at 
yellow "post-it" in Volume 6).  The June 1959 enlistment 
examination simply showed a large burn scar at the center of 
the veteran's low back.  No lumbar spine pathology was shown 
at that evaluation.  Also, the service medical records are 
negative for complaints of, treatment for, or findings of a 
lumbar spine disability.  See yellow "post-it" in Volume 1.  

Second, after discharge from active military duty, the 
veteran was involved in several motor vehicle accidents.  In 
particular, he reported sustaining injuries in automobile 
accidents in 1964 (see yellow "post-it" in Volume 1), 1982 
(in which he specifically sustained a back injury) (see 
yellow "post-it" in Volume 1), June 1988 (in which he was 
rendered unconscious) (see yellow "post-its" in Volumes 1 & 
2), June 1989 (see yellow "post-it" in Volume 4), and 
September 1997 (see yellow "post-it" in Volume 6).  In 
addition, when trying to exit a van in an electric motor 
scooter in January 1997, he went in reverse, hit his head on 
the top of the van, and developed pain in his shoulders and 
back.  (see yellow "post-it" in Volume 5).  Evidence 
currently included in the claims folder does not address the 
affect, if any, that these post-service accidents may have 
had on the veteran's low back disability.  

Third, service connection is currently in effect for the 
following two disabilities:  callosities of both feet (10%, 
from May 1995) and hammertoes of both feet (0%, from May 
1995).  Importantly, the claims folder contains no medical 
opinion as to the effect, if any, that these 
service-connected disabilities may have had on the veteran's 
low back condition.  

The Board regrets the delay caused by this remand.  
Importantly, however, the VA examiner did not provide a 
complete discussion of the etiology of the veteran's 
diagnosed low back disorders, as was requested by the Board 
in its August 2001 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (which finds that, as a matter of law, a 
remand by the Board confers on the veteran the right to 
compliance with the remand orders and that a remand by the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain copies of any 
records of low back treatment that the 
veteran may have received at the VA 
Medical Center in Philadelphia, 
Pennsylvania since August 2006.  All 
available reports should be associated 
with the veteran's claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any low back 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent pathology should be noted 
in the examination report.  The 
examiner should express opinions as to 
each of the following questions:  

(a)  What, if any, current low back 
disorder is congenital or developmental 
in origin?  

(b)  Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that any current low back disability 
had its clinical onset in service or is 
otherwise related to active service?  
In answering this question, what is the 
significance, if any, to the current 
low back disability(ies) of the 
post-service electric motor scooter 
accident in January 1997 (see yellow 
"post-it" in Volume 5) and the 
post-service motor vehicle accidents in 
1964 (see yellow "post-it" in 
Volume 1), 1982 (in which he 
specifically sustained a back injury) 
(see yellow "post-it" in Volume 1), 
June 1988 (in which he was rendered 
unconscious) (see yellow "post-its" in 
Volumes 1 & 2), June 1989 (see yellow 
"post-it" in Volume 4), and September 
1997 (see yellow "post-it" in 
Volume 6).  

(c)  Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that any current low back disability 
was caused by, or made worse by, either 
the service-connected bilateral foot 
callosities or the service-connected 
bilateral hammertoes?

3.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claim for service connection for a low 
back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


